Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 03/24/2021 for application number 17/210702. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
   
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/05/2021, is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13 of U.S. Patent No. 10,986,279. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, US Pat. No. 10,986,279 discloses a control system configured for sample tracking in an electron microscope environment, the control system comprising:
(Claim 1 “A control system configured for sample tracking in an electron
microscope environment, the control system comprising: a memory”);
a processor (Claim 1, “a processor”); 
and a microscope control component, the control system configured to: register a movement associated with a region of interest located within an active area of a sample under observation with an electron microscope, wherein the registered movement includes at least one directional constituent, wherein the region of interest is positioned within a field of view of the electron microscope (Claim 1, “the control system configured to: register a movement associated with a region of interest located within an active area of a sample under observation with an electron microscope, wherein the movement is registered by referencing a template image of the region of interest against a remainder of the active area of the sample,
wherein the movement is registered as one or more of: a registration algorithm, and an
alignment algorithm, wherein the registered movement includes at least one directional constituent, wherein the region of interest is positioned within a field of view of the electron microscope”);
direct an adjustment of the microscope control component to one or more of: dynamically center a view through the electron microscope of the region of interest, and dynamically focus the view through the electron microscope of the region of interest (Claim 1, “direct an adjustment of the microscope control component to one or more of: dynamically center a view through the electron microscope of the region of interest, and
dynamically focus the view through the electron microscope of the region of
interest”);

a direction element (claim 1, “wherein the adjustment comprises one or more of:
a magnitude element, and a direction element”). 
Remaining claims are analyzed similarly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488